Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 Response to Amendment
	The Examiner recognizes the amendment to claim 39.  The claim objections are withdrawn.  
	The Examiner recognizes the amendment to claim 39.  The 102 rejection of Levin is withdrawn because Levin does not disclose an oval shape.  Similarly, the 102 rejections of claims 40 and 43 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15-17, 23, 24, 26, 39, 40, 42, 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “an elongate array”.  It is unclear if this is the same or different array as discussed in claim 1.  For such reasons, the claim is determined to be indefinite.  For Examination purposes, “an elongate array” is to be interpreted as “the array”.
Claim 17 recites the limitation "a long axis" in line 2.  It is unclear if this is the same or different long axis as the long axis recited in claim 15.  For such reasons, the claim is determined to be indefinite.  For examination purposes “a long axis” is to be interpreted as “the long axis”.
Claims 23 and 26 recite “a non-circular shape” in many instances.  It is unclear if this is the same or different “non circular shape” as previously discussed in lines 3-4 of claim 23.  For such reasons, the claim is determined to be indefinite.  For examination purposes, “a non-circular shape” is to be interpreted as “the non-circular shape”.
Claim 23 recites the limitation "non circular" in line 8.  It is unclear what is being claimed.  For such reasons, the claim is determined to be indefinite.  For examination purposes “non circular” is to be interpreted as “non circular shape”.
Claim 38 recites the limitation “an elongate array”.  It is unclear if this is the same or different array as discussed in claim 1.  For such reasons, the claim is determined to be indefinite.  For Examination purposes, “an elongate array” is to be interpreted as “the array”.
Claim 39 recite the limitation “an elongate array” in line 11.  It is unclear if this is the same or different array as discussed in line 2 of claim 39.  For such reasons, the claim is determined to be indefinite.  For Examination purposes, “an elongate array” is to be interpreted as “the array”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 15, 22, 23, 38, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (Soviet Union Patent SU912139).
Regarding claim 1 (Currently Amended) Levin discloses a hair brush for styling hair, the brush comprising: 
an array of bristles each extending independently from a base (Figure 2.2 Item 1; see Examiner Annotated Drawing B) to a free end; 
at least some or all of the bristles comprising a first-portion (Figure 2.2, Item 2; see Examiner Annotated Drawing B) which tapers from the base and a second portion (Figure 2.2 Item 3) which extends from the first portion to the free end, wherein the first portion is wider relative to the second portion, and has a non-circular transverse cross-section (Item 2 is nearly rectangular, see Examiner Annotated Drawing A) at its base which gradually transitions to a circular cross section at which it meets the second portion, further wherein at least one of: 
a) the bristles being arranged in two or more spaced apart, offset, rows (Figure 2.1, 7 rows), wherein centre lines of the rows are spaced apart such that at least part of the first portion of bristles in one row extends between adjacent bristles in an adjacent row (Figure 2.2, 
b) when viewed perpendicular to the rows, the width of the first portion of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in an adjacent row so as to partially occlude the space between bristles in an adjacent row; the bristles are sized and arranged so that, in use, the second portion serves to penetrate and divide hair between the bristles and the first portion of the bristles enables tension to be applied to the hair when hair flows between the bristles (Figure 2.4).  

    PNG
    media_image1.png
    418
    504
    media_image1.png
    Greyscale

Examiner Annotated Drawing A – Levin Figure 2.1

    PNG
    media_image2.png
    253
    587
    media_image2.png
    Greyscale

Examiner Annotated Drawing B – Levin Figure 2.2
Regarding claim 4 (Previously Presented) Levin discloses the hair brush as claimed in claim 1 wherein, when viewed in the same direction, the width of the widest part of the first portion of the bristles comprising first and second portions is at least three times, the width of the bristle in the second portion at or near to its free end (Figure 2.3). 
Regarding claim 6 (Previously Presented) Levin discloses the hair brush as claimed in claim 1 wherein the length of the bristles having first and second portions is no greater than seven times its maximum width (Figure 2.2, the maximum width to height is approximately a ratio of 3.1).
Regarding claim 15 (Currently Amended) Levin discloses the hair brush as claimed in claim 1 wherein the transverse cross sectional shape of the first portion of the bristles is non-circular over at least part of its length (base Item 2 is elongated in both directions because it is rectangularly shaped), and wherein bristles with the non-circular transverse cross sectional shape Page 3 of 24App. Serial No.: 15/320,147Att'y Docket No: WIL-form 26205.F US PCTform thethe array of bristles (discussed above) formed of long rows (Figure 2.1 along section A-A) and short rows (along b-b), wherein the long axis of the non-circular cross section of the bristles is aligned with the direction of the long row of which it forms a part.
Regarding claim 22 (Previously Presented) Levin discloses the hair brush as claimed in claim I wherein the length of the second portion is no greater than the length of, or twice the length of, the first portion (Figure 2.2, the ratio between the free end to the intersection of first portion and second portion in comparison to the base to the intersection is roughly 1.5).  
Regarding claim 23 (Currently Amended) Levin discloses a hair brush comprising: 
an array of bristles (Figure 2.1 along A-A, Items 2 and 3) wherein each bristle extends from a base to a free end (Examiner Annotated Drawing B), at least some or all of the bristles having a transverse cross- section with a non-circular shape (Figure 2.1 rectangularly shaped, see Examiner Annotated Drawing A) over some or all of their length and being arranged in two or more spaced apart, offset, rows of bristles (Figure 2.1, 7 rows) having a transverse cross-section with the non-circular shape over some or all of their length wherein at least one of: 
centre lines of the rows of bristles having a transverse cross-section with an elongate shape over some or all of their length are spaced apart such that at least part of the bristles having a transverse cross-section with an elongate shape over some or all Page 4 of 24App. Serial No.: 15/320,147At'y Docket No: WIL-th26205.F US PCTof their length in one row extends between adjacent bristles having a transverse cross- section with an elongate shape over some or all of their length in an adjacent row (Figure 2.2, Item 2 of the cross sectioned row overlaps Item 2 of the next row); and 
when viewed perpendicular to the rows, the width of the bristles having a transverse cross-section with the non-circular shape over some or all of their length in one row is, over part of their length, the same or greater than the space between adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row so as to partially occlude the space between bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row. 
Regarding claim 38 (Previously Presented) Levin discloses the hair brush as claimed in claim 23 wherein bristles with an elongate cross-section (rectangular base) form an elongate array of bristles formed from generally parallel long rows (along A-A) and generally parallel short along b-b) of bristles wherein a long axis of the elongate cross-section of each bristle is aligned with the direction of the long row of which it forms a part (each section of the elongated cross section has an axis that aligns with the long row and the short row).  
Regarding claim 45 (New) Levin discloses the hair brush of claim 23 comprising wherein the centre lines of the rows of bristles having the transverse cross-section with the elongate shape over some or all of their length are spaced apart such that at least part of the bristles having the transverse cross-section with the elongate shape over some or all of their length in one row extends between adjacent bristles having the transverse cross-section with the elongate shape over some or all of their length in the adjacent row; and when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in the adjacent row so as to partially occlude the space between bristles having the transverse cross-section with the elongate shape over some or all of their length in the adjacent row (Figures 2.1 and 2.2 the spacing between the rows are consistent.   Figure 2.2 shows how one bristle partially occludes the next row).

Claims 23, 24, 26, 38-40, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP2013048781A).
Regarding claim 23 (Currently Amended) Fujiwara discloses a hair brush comprising: 
an array of bristles (Figure 1 Item 10) , wherein each bristle is discrete, and extends from a base (Item 8) to a free end (item 18), at least some or all of the bristles having a transverse cross-section with a non-circular shape over some or all of their length (Figure 5a the cross section is oval) and being arranged in two or more spaced apart, offset, rows  (Examiner Annotated Drawing C, hashed line) of bristles having a transverse cross-section with the non-circular shape over some or all of their length wherein at least one of: Page 4 of 16App. Serial No.: 15/320,147 Att'y Docket No: 
WIL-026205.F RCE US PCTcentre lines of the rows of bristles having a transverse cross-section with the non-circular shape over some or all of their length are spaced apart such that at least part of the bristles 
when viewed perpendicular to the rows, the width of the bristles having a transverse cross-section with the non-circular shape over some or all of their length in one row is, over part of their length, the same or greater than the space between adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row so as to partially occlude the space between bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row (Figures 2 and 3 shows how the space is partially occluded).  

    PNG
    media_image3.png
    409
    517
    media_image3.png
    Greyscale

Examiner Annotated Drawing C

    PNG
    media_image4.png
    409
    517
    media_image4.png
    Greyscale

Examiner Annotated Drawing D

Regarding claim 24 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein the non- circular shape of the transverse cross-section of the bristles is oval (Figure 5a).  
Regarding claim 26 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein bases of adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non- circular shape over some or all of their length (Figure 3 shows the space being small compared to the width of the bristle).  
Regarding claim 38 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein bristles with the non-circular cross-section form the elongate array of 
Regarding claim 39 (Currently Amended) Fujiwara discloses a hair brush comprising: an array of bristles (Figure 1 Item 10), wherein each bristle is discrete, at least some or all of the bristles having a transverse cross-section with an oval shape (Figure 5a) over some or all of their length and at least some or all of the bristles arranged in two or more spaced apart, offset, rows (Figure 1 shows several rows) wherein at least one of: 
a)_centre lines of the rows are spaced apart such that at least part of the-bristles in one row extends between adjacent bristles in an adjacent row (Examiner Annotated Drawing C, row “b” is offset from row “a”); and 
b)_when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in an adjacent row so as to partially occlude the space between bristles in an adjacent row (Figure 3 shows how the bristles in different rows are offset to partially occlude the space); 
wherein the bristles with the oval shape form an elongate array of bristles formed from generally parallel long rows and generally parallel short rows of bristles; and 
wherein a long axis of the oval cross-section of at least some or all of the bristles with the oval shape over some or all of their length is aligned with the direction of the long row of which it forms a part (Figure 1).  
Regarding claim 40 (Previously Presented) Fujiwara discloses the hair brush according to claim 39 wherein the long axis of the oval cross-section of each bristle is aligned with the direction of the long row of which it forms a part (in Figure 1 the long axis of the bristle is parallel to direction “y”; in Examiner Annotated Drawing D the “length” is greater than the “width” making direction “y” the long side.) 
Regarding claim 45 (Currently Amended) Fujiwara discloses the hair brush of claim 23 comprising wherein the centre lines of the rows of bristles having the transverse cross-section with the non-circular shape over some or all of their length are spaced apart such that at least part of the bristles having the transverse cross-section with the non-circular shape over some or all of their length in one row extends between adjacent bristles having the transverse cross-section with the non-circular shape over some or all of their length in the adjacent row; and when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in the adjacent row so as to partially occlude the space between bristles having the transverse cross-section with the non-circular shape over some or all of their length in the adjacent row (Figure 3 shows how the bristles in different rows are offset to partially occlude the space).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139).
Regarding claim 8 (Previously Presented) Levin discloses the hair brush as claimed in claim 1.  Levin does not explicitly disclose wherein two opposed edges of the first portion of those bristles having first and second portions taper towards each other with a minimum average angle of at least 15 degrees between the opposed edges over the length of the first portion and opposite edges of the second portion taper towards each other with a maximum 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bristles to have a first portion angle of at least 15 degrees.  Doing so would ensure the base is thick and robust enough so the bristles would not break while being combed through long hair (as depicted in Figure 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second portion of the bristle to have the angle to be less than 5 degrees.  Doing so would adjust the flexibility of the bristle to allow the bristle to deform when encountering a predetermined amount of force [hair].  
Both modifications are simple changes in shape.  Such a modification would involve a mere change in the shape of a component (A change in shape is generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04) and the drawings in Levin teach similar dimensions.
Regarding claim 26 (Currently Amended) Levin discloses the hair brush as claimed in claim 23.   Levin does not explicitly state wherein bases of adjacent bristles having a transverse cross-section with the non circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non circular shape over some or all of their length (Drawings cannot be relied upon, as they are no to scale.  In Examiner Annotated Drawing A, it is shown that the spacing between centerlines is approximately half).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the adjacent bristles having a transverse cross-section with the non circular shape over some or all of their length in each row are spaced apart by a .

Claims 10, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139) in view of Lange (US Patent 5,771,904).
Regarding claim 10 (Previously Presented) Levin discloses the hair brush as claimed in claim 8.  Levin fails to disclose wherein the angle between the opposed edges of the first portion increases from the base of the bristle to the end of the first portion and the opposed edges of the first portion are curved (Levin discloses a pyramid shaped rectangular first portion).
Lange teaches a bristle configuration wherein the angle between the opposed edges of the first portion (Figure 4 lower part of Item 19) increases from the base (Item 37) of the bristle to the end of the first portion and the opposed edges of the first portion are curved (all edges are rounded and the base to first portion is rounded, and the first to second portion is rounded).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levin with the curved edges of Lange.  Doing so would allow aid in the consistency of parts which are manufactured by plastic injection molding.
Regarding claim 16 (Currently Amended) Levin discloses the hair brush as claimed in claim 15.  Levin fails to disclose wherein the first portion of the bristles has an oval transverse cross-section over at least part of its length (the base first portion of Levin is rectangularly shaped).
Lange teaches a bristle wherein a first portion of the bristles has an oval transverse cross-section (Figure 4 and 5 Item 19) over at least part of its length (Definition of oval: “having a rounded and slightly elongated outline or shape”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the base of Levin from rectangular to oval as taught by Lange.  Doing so would allow the hair to guide down to the base of the first portion, which increases friction during brushing, and increases hair styling results (Lange Column 1 Lines 52 Column 2 Line 11).
Regarding claim 17 (Previously Presented) Levin in view of Lange disclose the hair brush as claimed in claim 16 wherein edges of the first portion lying on a long axis of the oval cross-section of a bristle approach each other in a curved path (Lange, Figure 4 the first portion is curved at least at the base) over the length of the first portion from the base of the first portion to an end of the first portion and edges of the first portion lying on a short axis of the oval cross-section of the bristle approach each other in a straight path over the length of the first portion from the base of the first portion to the end of the first portion (Lange, Figure 4 after the first portion, the bristle is straight). 
	
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139) in view of Nakamura (US Patent Publication 2003/0009838).
Regarding claim 41 (Previously Presented) Levin discloses the hair brush of claim 1.  Levin is silent about a paddle brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levin with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.
Regarding claim 44 (Previously Presented) Levin discloses the hair brush of claim 1.  Levin is silent about the handle or comprising a round brush.
Nakamura teaches a hair brush comprising a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed .

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2013048781A) in view of Nakamura (US Patent Publication 2003/0009838).
Regarding claim 42 (Previously Presented) Fujiwara discloses the hair brush of claim 23.  Fujiwara is silent about the handle or comprising a paddle brush or a round brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1) or a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fujiwara with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.
Regarding claim 43 (Previously Presented) Fujiwara discloses the hair brush of claim 39.  Fujiwara is silent about the handle or comprising a paddle brush or a round brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1) or a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fujiwara with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that the base of Levin is corrugated and that the bristles cannot be “independent” or “discrete”.  The Examiner respectfully disagrees.  As discussed in the after final interview, the bristle is described as a first and second portion.  Further there are no 
In regards to claim 39, the rejection of Levin was withdrawn because Levin does not have an oval cross section.  	Applicant further argues that Lange does not disclose the correct bristle dimensions.  The Examiner respectfully disagrees.  The Applicant points to Figure 4 of Lange to describe how the second part is wider than the first part, while disregarding Figures 2 and 5.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723               

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723